Citation Nr: 9916944	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  97-03 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for lung disability 
secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from February 1960 to 
March 1964 in the U. S. Navy.  His service administrative 
records show that he served on the U.S.S. Lexington and 
completed eight months of sea duty while attached to that 
command.  In addition, the veteran has reported that he 
served a total of 31 months on aircraft carriers.

The instant appeal arose from a July 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Montgomery, Alabama, which denied a claim for service 
connection for COPD (chronic obstructive pulmonary disease) 
as a result of asbestos exposure.  This case was remanded by 
the Board of Veterans' Appeals (Board) in March 1998 for 
further development.


REMAND

The appellant contends, in substance, that service connection 
for a lung disability secondary to asbestos exposure is 
warranted because he was exposed to asbestos in service.  

Following the Board's March 1998 remand, the veteran 
underwent a VA examination in May 1998.  That examination 
concluded that the veteran was "unlikely to have been 
affected from asbestos exposure in the past", but indicated 
that a computer tomography (CT) scan might be a more 
definitive test for the detection of pleural plaques.  The 
examiner ordered a CT chest and noted that the findings would 
be forwarded when the report was available.  The record does 
not contain any finding or report regarding the scheduled 
chest CT.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") held that VA's failure 
to conduct further evaluations and studies as recommended by 
VA's own physician constitutes a breach of its statutory duty 
to assist the veteran as provided for by the provisions of 
38 U.S.C.A. § 5107(a) (West 1991).  Hyder v. Derwinski, 1 
Vet.App. 221 (1991).  See also Green v. Derwinski, 1 Vet.App. 
121 (1991).

Accordingly, this case is REMANDED for the following action:

1.  The RO should attempt to obtain a 
copy of the report of any CT scan of the 
chest performed in connection with the 
appellant's May 1998 VA examination.  If 
such a report cannot be located, a CT 
study of the chest should be conducted.  
All clinical findings should be reported 
in detail.  Thereafter, an examiner 
should prepare an addendum to the May 
1998 VA examination report, indicating 
what effect, if any, the results of the 
CT scan have on the diagnoses and 
conclusions made in the May 1998 VA 
examination report.  The examiner should 
provide complete rationales for all 
conclusions reached.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

3.  The RO should readjudicate the 
appellant's claim with consideration 
given to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO pursuant to this 
remand.

In the event that the veteran's claim remains denied, he and 
his representative, if applicable, should be provided with an 
appropriate supplemental statement of the case and an 
opportunity to respond, and the case should be returned to 
the Board for further appellate consideration if otherwise in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
to the RO while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995).

This REMAND is to develop evidence.  The Board intimates no 
opinion as to the final outcome warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




